Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

a.	Claims 1-10 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3, 4, 6, 8, and 9 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/26/2022.


EXAMINER’S COMMENTS

Regarding claims 1, 3, 4, 6, 8, and 9 previously rejected under 35 U.S.C. § 112(b), claims 1, 3, 4, 6, 8, and 9 have been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claims 1-10 previously rejected under on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent 10,686,554, over claims 21-24 of U.S. Patent 10,122,491, over claims 1-4 and 10-13 of U.S. Patent 9,705,636, over claims 1-2, 9-12 and 19-20 of U.S. Patent 9,363,699, over claims 1-8 of U.S. Patent 8,532,581, over claims 1-4 and 9-12 of U.S. Patent 8,934,848, the Applicants have filed respective Terminal Disclaimers on 01/26/2022 and were approved on the same day. Therefore the previous rejection of claims 1-10 has been withdrawn.

Terminal Disclaimer



Allowable Subject Matter

Claims 1-10 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for receiving information indicative of channel quality from mobile station. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
	The allowable subject matter of Independent Claims 1 and 6 comprises the following features that are previously identified in parent application 16/148,600 (now granted US Patent No. 10686554): “wherein quantity of the selected sub-carriers corresponds to the quantity of sub-carriers indicated by the acquired information; modulate a second information indicating channel quality of the selected sub- carrier bands according to a modulation scheme and a third information indicating positions of the selected sub-carrier bands according to the modulation scheme”. These features, in combination with other features in the claims, render the claims allowable because conventional techniques of record in the art fail failed to anticipate or render obvious at the time when instant application was invented. Li et al. US Patent 6,904,283 does not disclose the limitations, "acquire 
Claims 2-5 depend on claim 1; claims 7-10 depend on claim 6; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1 and 6 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/GARY MUI/Primary Examiner, Art Unit 2464